Exhibit 10.2


INVESTMENT MANAGEMENT TRUST AGREEMENT
 
This Agreement is made as of October 4, 2007 by and between FMG Acquisition
Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).
 
WHEREAS, the Company’s Registration Statement on Form S-1, File No. 333-143466
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective on October 4, 2007 by the Securities and
Exchange Commission (“Effective Date”); and
 
WHEREAS, the Company has completed a private placement of 1,250,000 Warrants
(the “Private Warrants”) prior to the completion of the IPO for a purchase price
of $1,250,000; and
 
WHEREAS, Pali Capital, Inc. (“Pali”) is acting as the representative of the
underwriters in the IPO (the “Underwriters”); and
 
WHEREAS, as described in the Company’s Registration Statement, in accordance
with the Company’s Amended and Restated Certificate of Incorporation,
$35,640,000 of the net proceeds of the IPO and the sale of the Private Warrants
($40,878,000 if the Underwriters’ over-allotment option is exercised in full),
will be delivered to the Trustee as of October 11, 2007 to be deposited and held
in a trust account for the benefit of the Company, the holders of the common
stock, par value $.0001 per share, of the Company (“Common Stock”), included in
the units of the Company’s securities issued in the IPO (the “Units”), and Pali
and in the event the securities offered in the IPO are registered in Colorado,
pursuant to Section 11-51-302 (6) of the Colorado Revised Statutes (“CRS”), a
copy of which is attached hereto, and made a part hereof. The amount to be
delivered to the Trustee will be referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders, the
Company and Pali and the Underwriters will be referred to together as the
“Beneficiaries”;
 
WHEREAS, a portion of the Property consists of $1,440,000 (or $1,656,000 if the
Underwriters’ over-allotment is exercised in full) attributable to the
Underwriters’ discount (the “Deferred Discount”) which the Underwriters have
agreed to deposit in the Trust Account (as defined below); and


WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
 
1.   Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:
 
(a)    Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, including, without limitation, with respect to the
Public Stockholders, the terms of Section 11-51-302(6) of the CRS in segregated
trust accounts (the “Trust Account”) established by the Trustee with JP Morgan
Chase, N.A. and at a brokerage institution selected by the Trustee;
  
(b)    Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;
 
(c)    In a timely manner, upon the written instruction of the Company, to
invest and reinvest the Property in any “Government Security” or in money market
funds selected by the Company meeting the conditions specified in Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, as determined
by the Company. As used herein, “Government Security” means any Treasury Bill
issued by the United States, having a maturity of one hundred and eighty days or
less;
 
(d)    Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;
 
(e)    Promptly notify the Company and Pali of all communications received by it
with respect to any Property requiring action by the Company;


--------------------------------------------------------------------------------



(f)    Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of the tax returns for the
Trust Account or the Company;
 
(g)    Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company and/or Pali to do so;
 
(h)    Render to the Company and to such other person as the Company may
instruct, monthly written statements of the activities of and amounts in the
Trust Account reflecting all receipts and disbursements of the Trust Account;
 
(i)    If there is any income or other tax obligation relating to the income
from the Property in the Trust Account, then, from time to time, at the written
instruction of the Company, the Trustee shall promptly to the extent there is
not sufficient cash in the Trust Account to pay such tax obligation, liquidate
such assets held in the Trust Account as shall be designated by the Company in
writing; and


(j) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B hereto, signed on behalf of the Company by its President
or Chairman of the Board and Secretary or Assistant Secretary, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account only as directed in the Termination Letter and the other documents
referred to therein; provided, however, that in the event that a Termination
Letter has not been received by the Trustee by the 24-month anniversary of the
effective date of the Registration Statement (“Last Date”), the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B hereto and distributed to the
stockholders of record on the Last Date. The provisions of this Section 1(j) may
not be modified, amended or deleted under any circumstances.


2.   Limited Distributions of Income on Property.
 
(a)    If there is any income tax obligation relating to the income from the
Property in the Trust Account, or if there is any franchise or other tax
obligation to which the Company is subject, then, at the written instruction of
the Company, the Trustee shall disburse to the Company, out of the Property in
the Trust Account, the amount indicated by the Company as required to pay
income, franchise or other taxes and disburse to the Company by wire transfer
out of the Property in the Trust Account, the amount indicated by the Company as
owing in respect of such taxes.


(b) Upon written request from the Company containing certification that such
distribution pursuant to this Section 2(b) shall only be used to fund the
working capital requirements of the Company and the costs related to
identifying, researching and acquiring a prospective target business, including,
without limitation, the expenses incurred in connection with the Company’s
dissolution, the Trustee shall distribute to the Company an amount up to
$1,200,000 of the interest earned and collected on the Property in the Trust
Account, net of taxes payable, through the last day of the month immediately
preceding the date of receipt of the Company’s written request.


(c) Upon receipt of the Termination Letter, the Trustee shall liquidate the
Trust Account in accordance with Section 1(j).


(d) Except as provided in this Section 2, no other distributions from the Trust
Account shall be permitted.
 
3.   Agreements and Covenants of the Company. The Company hereby agrees and
covenants:
 
(a)    To provide all instructions to the Trustee hereunder in writing, signed
by the Company’s Chief Executive Officer and Chief Financial Officer. In
addition, except with respect to its duties under paragraphs 1(i) and 1(j), the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it in good faith believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company and/or Pali shall promptly confirm such instructions
in writing;


(b) To provide Pali with a copy of any Termination Letters and/or any other
correspondence it transmits to the Trustee with respect to any proposed
withdrawal from the Trust Account promptly after it issues same; 


--------------------------------------------------------------------------------



(c)   Subject to the provisions of Section 5 hereof, to hold the Trustee
harmless and indemnify the Trustee from and against any and all expenses,
including reasonable counsel fees and disbursements, or loss suffered by the
Trustee in connection with any action, suit or other proceeding brought against
the Trustee involving any claim, or in connection with any claim or demand which
in any way arises out of or relates to this Agreement, the services of the
Trustee hereunder, or the Property or any income earned from investment of the
Property, except for expenses and losses resulting from the Trustee’s gross
negligence or willful misconduct. Promptly after the receipt by the Trustee of
notice of demand or claim or the commencement of any action, suit or proceeding,
pursuant to which the Trustee intends to seek indemnification under this
paragraph, it shall notify the Company in writing of such claim (hereinafter
referred to as the “Indemnified Claim”). The Trustee shall have the right to
conduct and manage the defense against such Indemnified Claim, provided that
the Trustee shall obtain the consent of the Company with respect to the
selection of counsel, which consent shall not be unreasonably withheld.
The Trustee may not agree to settle any Indemnified Claim without the prior
written consent of the Company, which consent shall not be unreasonably
withheld. The Company may participate in such action with its own counsel at its
own expense;
 
(d)    Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that said
transaction processing fees shall be deducted by the Trustee from the
disbursements made to the Company pursuant to Section 2(b). The Company shall
pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the IPO and thereafter on the anniversary of the Effective Date.
The Trustee shall refund to the Company the annual fee (on a pro rata basis)
with respect to any period after the liquidation of the Trust Account. The
Company shall not be responsible for any other fees or charges of the Trustee
except as set forth in this Section 3(c) and as may be provided in Section 3(b)
hereof (it being expressly understood that the Property shall not be used to
make any payments to the Trustee under such Sections);
 
(e)    That, in the event the Company consummates a Business Combination and the
Trust Account is liquidated in accordance with Section 1(j) hereof, an
independent party designated by Pali shall act as the inspector of election to
certify the results of the stockholder vote. As used in this Agreement, the term
“Business Combination” means the acquisition by the Company, through merger,
capital stock exchange, asset or stock acquisition of, or similar business
combination with, one or more operating businesses, as more fully described in
the prospectus forming a part of the Registration Statement;
 
(f)    That the Company’s Chief Executive Officer and Chief Financial Officer
shall each certify the following (wherever applicable): (1) prior to the Last
Date, the Company has entered into a Business Combination with a target
business, the terms of which are consistent with the requirements set forth in
the Registration Statement; and (2) the Board of Directors (the “Board”)
pursuant to the unanimous written consent of the Board has approved the Business
Combination. A copy of such consent and the definitive agreement relating to the
Business Combination so approved shall be attached as an exhibit to the
Officer’s Certificate;
 
(g) In connection with any vote of the Company’s stockholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination;
 
(h) Within five business days after the Underwriters’ over-allotment option (or
any unexercised portion thereof) expires or is exercised in full, to provide the
Trustee notice in writing (with a copy to the Underwriters) of the total amount
of the Deferred Discount, which shall in no event be less than $1,440,000; and
 
4.   Limitations of Liability. The Trustee shall have no responsibility or
liability to:
 
(a)    Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;
 
(b)    Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;
 
(c)    Change the investment of any Property, other than in compliance with
Section 1(c);
 
(d)    Refund any depreciation in principal of any Property;


--------------------------------------------------------------------------------


 
(e)    Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;
 
(f)    The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;
  
(g)    Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement,
unless an officer of the Trustee has actual knowledge thereof, written notice of
such event is sent to the Trustee or as otherwise required under Section 1(j)
hereof;
 
(h)    Prepare, execute and file tax reports, income or other tax returns, pay
any taxes on behalf of the Trust Account and pay any taxes with respect to
income and activities relating to the Trust Account, regardless of whether such
tax is payable by the Trust Account or the Company (including but not limited to
income tax obligations), (it being expressly understood that the Trustee’s sole
obligation with respect to taxes shall be to issue the checks with respect
thereto provided for by Section 2(a) hereof. If there is any income or other tax
obligation relating to the Trust Account or the Property in the Trust Account,
as determined from time to time by the Company and regardless of whether such
tax is payable by the Company or the Trust, at the written instruction of the
Company, the Trustee shall make funds available in cash from the Property in the
Trust Account an amount specified by the Company as owing to the applicable
taxing authority, which amount shall be paid directly to the Company by
electronic funds transfer, account debit or other method of payment, and the
Company shall forward such payment to the taxing authority; and


(i) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 2(a) or 2(b) above.
 
5.   No Right of Set-Off. The Trustee waives any right of set-off or any right,
title, interest or claim of any kind that the Trustee may have against the
Property held in the Trust Account. In the event the Trustee has a claim against
the Company under this Agreement, including, without limitation, under Section
3(b), the Trustee will pursue such claim solely against the Company and not
against the Property held in the Trust Account.


6. Termination. This Agreement shall terminate as follows:
 
(a)    If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall continue to act
in accordance with the terms of this Agreement. At such time the Company
notifies the Trustee that a successor trustee has been appointed by the Company
and has agreed to become subject to the terms of this Agreement, the Trustee
shall transfer the management of the Trust Account to the successor trustee,
including, but not limited to, the transfer of copies of the reports and
statements relating to the Trust Account, whereupon this Agreement shall
terminate; provided, however, that, in the event the Company does not locate a
successor trustee within ninety days of receipt of the resignation notice from
the Trustee, the Trustee may, but shall not be obligated to, submit an
application to have the Property deposited with the United States District Court
for the Southern District of New York and upon such deposit, the Trustee shall
be immune from any liability whatsoever that arises due to any actions or
omissions to act by any party after such deposit; or
  
(b)    At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(j) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).


--------------------------------------------------------------------------------



7.   Miscellaneous.
 
(a)    The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon account numbers or other identifying numbers of a
beneficiary, beneficiary’s bank or intermediary bank, rather than names. The
Trustee shall not be liable for any loss, liability or expense resulting from
any error in an account number or other identifying number, provided it has
accurately transmitted the numbers provided.
 
(b)    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflict of laws principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument. Facsimile signatures shall constitute original
signatures for all purposes of this Agreement.
 
(c)    This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of Pali, who, along
with each other Underwriter, the parties specifically agree, is and shall be a
third party beneficiary for purposes of this Agreement; and provided further,
any amendment to Section 1(j) shall require the vote or consent of holders of
95% of the shares of Common Stock sold in the IPO (the “Public Stockholders”),
it being the specific intention of the parties hereto that each Public
Stockholder is and shall be a third-party beneficiary of this Section 6(c) with
the same right and power to enforce this Section 6(c) as either of the parties
hereto. For purposes of this Section 6(c), the “consent of 95% of the Public
Stockholders” shall mean receipt by the Trustee of a certificate from an entity
certifying that (i) such entity regularly engages in the business of serving as
inspector of elections for companies whose securities are publicly traded, and
(ii) either (a) 95% of the Public Stockholders of record as of the record date
established in accordance with Section 213(a) of the Delaware General
Corporation Law, as amended (the “DGCL”), have voted in favor of such amendment
or modification or (b) 95% of the Public Stockholders of record as of the record
date established in accordance with Section 213(b) of the DGCL has delivered to
such entity a signed writing approving such amendment or modification. As to any
claim, cross-claim or counterclaim in any way relating to this Agreement, each
party waives the right to trial by jury.   


(d)    The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the State and County of New York for purposes of
resolving any disputes hereunder. The parties hereto irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive, and hereby waive any
objection to such exclusive jurisdiction and accept such venue, and waive any
objection that such courts represent an inconvenient forum.
 
(e)    Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:
 
if to the Trustee, to:


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Steve Nelson and Frank DiPaolo
Fax No.: (212) 509-5150
 
if to the Company, to:
 
FMG Acquisition Corp.
Four Forest Park Drive
Farmington, CT 06032
Attn:  Gordon Pratt, Chief Executive Officer
Fax No.: (860) 674-1163


--------------------------------------------------------------------------------



in either case with a copy to:
 
Pali Capital, Inc.
650 Fifth Avenue, 6th floor
New York, New York 10019
Attn: R. Michael Powell, Managing Director
Fax No.: (212) 259-2092


and
 
Ellenoff, Grossman & Schole LLP
370 Lexington Avenue
New York, New York 10017
Attn: Douglas S. Ellenoff, Esq.
Fax No.: (212) 370-7889
 
and


Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attn: Christopher S. Auguste, Esq.
Fax No.: (212) 715-8000


(f)    This Agreement may not be assigned by the Trustee without the prior
written consent of the Company and Pali.
 
(g)    Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance. The Trustee hereby consents
to the inclusion of Continental Stock Transfer & Trust Company in the
Registration Statement and other materials relating to the IPO.



IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.
 
CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee
 
 
By:
/s/ Frank DiPaolo
Name:  
Frank DiPaolo
Title:
Chief Financial Officer

 
FMG ACQUISITION CORP.
   
By:
/s/ Gordon Pratt
Name:
Gordon Pratt
Title:
Chief Executive Officer and President




--------------------------------------------------------------------------------




EXHIBIT A
 
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004


 Attn: [         ]
 
Re:   Trust Account No. [  ] Termination Letter
 
Gentlemen:
 
Pursuant to Section 1(j) of the Investment Management Trust Agreement between
FMG Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of October 4, 2007 (“Trust Agreement”), this is to advise
you that the Company has entered into an agreement (“Business Agreement”) with
__________________ (“Target Business”) to consummate a business combination with
Target Business (“Business Combination”) on or about [_______]. The Company
shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
words used herein and not otherwise defined shall have the meanings ascribed to
them in the Trust Agreement.
 
In accordance with paragraph 2 of Article 6 of the Amended and Restated
Certificate of Incorporation of the Company, the Business Combination has been
approved by the stockholders of the Company and by the Public Stockholders
holding a majority of the IPO Shares cast at the meeting relating to the
Business Combination, and Public Stockholders holding less than 30% of the IPO
Shares have voted against the Business Combination and given notice of exercise
of their redemption rights described in paragraph 3 of Article 6 of the Amended
and Restated Certificate of Incorporation of the Company. Pursuant to Section
3(f) of the Trust Agreement, we are providing you with [an affidavit] [a
certificate] of __________, which verifies the vote of the Company’s
stockholders in connection with the Business Combination. In accordance with the
terms of the Trust Agreement, we hereby authorize you to commence liquidation of
the Trust Account to the effect that, on the Consummation Date, all of funds
held in the Trust Account will be immediately available for transfer to the
account or accounts that the Company shall direct in writing on the Consummation
Date.
 
On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that (a) the Business Combination has been consummated or
will, concurrently with your transfer of funds to the accounts as directed by
the Company, be consummated, and (b) the provisions of Section 11-51-302(6) and
Rule 51-3.4 of the CRS have been met, to the extent applicable, and (ii) the
Company shall deliver to you written instructions with respect to the transfer
of the funds held in the Trust Account (“Instruction Letter”). You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel’s letter and the Instruction
Letter in accordance with the terms of the Instruction Letter. In the event that
certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company or be
distributed immediately and the penalty incurred. Upon the distribution of all
the funds in the Trust Account pursuant to the terms hereof, the Trust Agreement
shall be terminated.
 
In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions, the funds held in the Trust
Account shall be reinvested as provided in the Trust Agreement on the business
day immediately following the Consummation Date as set forth in the notice.


--------------------------------------------------------------------------------


 
 
Very truly yours,
 
 
 
 
FMG ACQUISITION CORP.
  
  
  
 
By:  
 
 
Gordon Pratt
Chief Executive Officer and President

 
cc: Pali Capital, Inc.


--------------------------------------------------------------------------------


 
EXHIBIT B
 
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004


 Attn: [         ]
 
Re:   Trust Account No. [  ] Termination Letter
 
Gentlemen:
 
Pursuant to paragraph 1(j) of the Investment Management Trust Agreement between
FMG Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust Company
(“Trustee”), dated as of October 4, 2007 (“Trust Agreement”), this is to advise
you that the Company has been unable to effect a Business Combination (as
defined in the Trust Agreement) with a target company within the time frame
specified in the Amended and Restated Certificate of Incorporation of the
Company, as described in the Company’s prospectus relating to its initial public
offering.
 
In accordance with the terms of the Trust Agreement, we hereby (a) certify to
you that the provisions of Section 11-51-302(6) and Rule 51-3.4 of the CRS have
been met, and (b) authorize you to commence liquidation of the Trust Account as
promptly as practicable to the stockholders of record on the Last Date (as
defined in the Trust Agreement). The Company has appointed [ ] to serve as its
Designated Paying Agent; accordingly, you will notify the Company and the
“Designated Paying Agent” in writing as to when all of the funds in the Trust
Account will be available for immediate transfer (the “Transfer Date”). The
Designated Paying Agent shall thereafter notify you as to the account or
accounts of the Designated Paying Agent that the funds in the Trust Account
should be transferred to [ ] on the Transfer Date so that the Designated Paying
Agent may commence distribution of such funds in accordance with the Company’s
instructions. You shall have no obligation to oversee the Designated Paying
Agent’s distribution of the funds. Upon the payment to the Designated Paying
Agent of all the funds in the Trust Account, the Trust Agreement shall
terminated in accordance with the terms thereof.
 
 
Very truly yours,
 
 
 
 
FMG ACQUISITION CORP.
  
  
  
 
By:  
 
  
Gordon Pratt
 
Chief Executive Officer and President



cc: Pali Capital, Inc.


--------------------------------------------------------------------------------



SCHEDULE A


Schedule of fees pursuant to Section 3(c) of Investment Management Trust
Agreement
between FMG Acquisition Corp. and
Continental Stock Transfer & Trust Company
 


Fee Item
 
Time and method of payment
 
Amount
 
Initial acceptance fee
  Initial closing of IPO by wire transfer  
$
1,000
 
Annual fee
  First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check  
$
3,000
 
Transaction processing fee for disbursements to Company under Sections 2(a) and
2(b)
 
Deduction by Trustee from disbursement made to Company under Section 2(b)
 
$
250
 




 
Agreed:
Dated: October 4, 2007
     
FMG Acquisition Corp.
       
By:
/s/ Gordon Pratt
   
Gordon Pratt
   
Chief Executive Officer and President
       
Continental Stock Transfer & Trust Co.
       
By:
/s/ Frank Di Paolo
   
Authorized Officer

 

--------------------------------------------------------------------------------

